Citation Nr: 0843896	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to the service 
connected cold weather injury residuals of the right and left 
foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel
INTRODUCTION

The veteran served on active duty from June 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, wherein the RO denied the 
benefit sought on appeal.  The veteran timely appealed the 
RO's October 2006 rating action to the Board. 

In October 2008, the veteran presented testimony at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed service connection for peripheral 
neuropathy of the right and left lower extremities, which he 
believes is secondary to his service-connected cold injury 
residuals of the right and left feet.  (Transcript (T.) at 
pages (pgs.) 3, 7).  He has maintained that although VA 
examiners have attributed his peripheral neuropathy of the 
right and left lower extremities to his non service-connected 
diabetes, that his primary physician, Dr. T. L., has never 
diagnosed him with diabetes.  (T. at page (pg.) 9).

I.  Procedural Development

During the October 2008 hearing before the undersigned, the 
veteran indicated that he has continued to receive treatment 
every six months for his peripheral neuropathy of the right 
and left lower extremities from the VA Medical Center (VAMC) 
in Columbia, South Carolina.  While treatment records, dating 
from July 2007 to January 2008, from the aforementioned VAMC 
are contained in the claims file, more recent records are 
absent.  VA has constructive notice of documents generated by 
VA whether in the claims file or not.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
necessary.  Id.

In addition, the veteran testified that he has sought 
treatment for his peripheral neuropathy of the lower 
extremities from a private physician, Dr. T. L.  
(T. at pg. 8).  Records of Dr. T. L.'s treatment are not part 
of the claims file.  To this end, VA has a duty to obtain 
records of relevant treatment reported by private medical 
professionals.  Massey v. Brown, 7 Vet App 204 (1994).

II.  Substantive Development

As noted above, the veteran has argued that his current 
peripheral neuropathy of the right and left lower extremities 
is secondary to his service-connected cold injury residuals 
of the right and left feet.  Secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 3.310 
(2008) and compensation is payable for the degree of 
aggravation of a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995); 
38 C.F.R. § 3.310.

In this case, there are VA opinions against, and in support 
of, the veteran's secondary service connection claim.  
Evidence against the appellant's claim includes a June 2007 
VA examiner's opinion, which was provided after a review of 
the claims file, that the veteran's lower extremity 
peripheral neuropathy was consistent with his diabetes, a 
disability for which service connection has not been 
established.  (See, June 2007 VA examination report).  

In contrast, in November 2007, a VA internal medicine 
specialist entered the following diagnosis "dm (dx'd around 
2005), unsure exactly how long the condition existed prior to 
that--stable with diet; it is more likely than not that the 
diabetes is contributing to his peripheral neuropathy...he also 
did have cold injury to feet in past that is also 
contributing to his neuropathy."  (See, November 2007 VA 
outpatient treatment note).

While the above-referenced VA opinions essentially discussed 
whether or not the veteran's peripheral neuropathy of the 
right and left lower extremities was related to his service-
connected cold injury residuals of the feet, neither 
physician commented on whether or not the veteran's service-
connected cold injury residuals of the feet had aggravated 
(italics added for emphasis) his peripheral neuropathy of the 
right and left lower extremities.  38 C.F.R. § 3.310.  Thus, 
a remand is necessary prior to appellate review of the 
instant claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of 
the veteran, dating from January 2008, 
from the VAMC in Columbia, South 
Carolina.  If these records can not be 
obtained, documentation stating this fact 
must be associated with the claims file.

2.  Obtain all records pertaining to the 
veteran from T. L., M. D, referenced by 
the veteran during his October 2008 
hearing before the undersigned.  (See, T. 
pg. 8).  If these records can not be 
obtained, documentation stating this fact 
must be associated with the claims file.

3.  Schedule the veteran for a VA 
neurology examination to determine the 
etiology of his peripheral neuropathy of 
the right and left lower extremities.

The examiner(s) should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's peripheral neuropathy of the 
right and left lower extremities was 
caused or aggravated (made permanently 
worse) by his service- connected cold 
injuries residuals of the feet.

In formulating the foregoing opinion, the 
VA examiner is requested to reconcile any 
conclusions with VA opinions, provided in 
June and November 2007.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007)

_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




